Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In an Amendment filed on March 10, 2021, claims 1, 9, 10, 12, 13, 15, 19, 20, 22, 27, 28, 30, and 31 were amended.
Claims 1-31 are currently pending and under examination, of which claims 1, 15, and 27 are independent claims. 
Response to Amendment
The Amendment to Non-Final Office Action, filed on March 10, 2021, is fully responsive.
Applicant’s amendments to the claims have overcome the objections previously set forth.

Response to Arguments
Concerning the prior art rejections, on page 11, it is argued that although the references cited against the claims are “focused on optimizing control of ambient conditions”, they are not tools that are designed to analyze a space.  The Amendment refers to paragraph [0012] of the specification to explain that the “present invention is directed to systems and methods for assessing the energy transfer rates in rooms or spaces”.  Clearly, the “analysis of the space” as declared in the Amendment, is focused on assessing the energy transfer rate by assessing the interior temperatures, exterior temperature, and comparing the temperatures against a threshold to determine the energy transfer rate, which is the same as the teachings of Zeifman and other references presented in the Non-Final Office Action.  For example, Zeifman describes in the Abstract “...methods for determining the air leakage rate of a building, and accordingly, for Zeifman describes, “Ideally, the building is perfectly insulated from the outdoor environment and heat transfer is minimized”.  In paragraph [0009], Zeifman provides, “In some embodiments, computing the value indicative of the thermal resistivity or thermal capacitance of the building comprises computing a heat transfer coefficient for the building.”  In addition, in paragraph [0167], Zeifman submits, “Building information obtained at act 1106 may include building overall area, building overall volume, area of some or all the rooms of a building...”  Therefore, similar to the intent of the present application, the teachings of, at least, Zeifman is to optimize control of ambient conditions by analyzing the interior space of a building along with exterior temperatures.  Contrary to the contentions made on page 11 of the Amendment, the purpose of the cited references as further presented below and the present application are the same.
At the bottom of page 12 and page 13, it is argued, “The currently pending claims are directed to a system that allows for “assessing the energy transfer rates in rooms or spaces.” To achieve this result, the system includes the ability of “automatically modifying the operation of at least one piece of equipment associated with the room prior to initiating the discrete environmental measurements of said first sensor” as recited in the claims. This is an important feature as it allows for a true measurement of the energy transfer rate of a room. For example, if the HVAC system were running during the measurement, the equipment would work to maintain the temperature setpoint undermining the ability to measure the energy transfer rate (e.g., the HVAC would work to ensure no change in temperature)... the claimed system “modifies the operation of the piece of equipment prior to initiating the discrete environmental measurements.” All of the other systems pointed to by the Examiner are concerned with controlling the 
As further explained in the rejection below, Songkakul teaches in Paragraph [0077] that the “system proactively controls the operating condition of the area(s) based on the operating tables (608). Based on proactive operating conditions of all the areas, anticipated heating and cooling loads that must be satisfied by the heating and cooling plants can be calculated from the summation of all the area loads. Proactive operating conditions of the heating and cooling plants including setpoints and number of chillers and boilers that must be turned on to satisfy the anticipating room load can be determined from the heating and cooling plant operating tables.”  In addition, in Paragraph [0076] Songkakul explains that the “system applies machine learning and other heuristic techniques to refine operating tables for area operating conditions and plant operating conditions (606). In practice, this can be continuing to collect data as in 602, and performing further analysis as in 604, using the existing operating tables and plant operating conditions, to update and refine the operating tables and plant operating conditions to reflect actual operations... Using sensors as described herein, the system monitors the environmental conditions such as temperature...” Songkakul describes in Paragraph [0087]  that “the system controls the building automation system to adjust physical conditions of at least one area of the building to meet total anticipated area loads and/or occupant preference (1112)...In some case, this can include ... adjusting a blind opening setpoint, adjusting a blind angle setpoint, or adjusting the light transmission of electrochromatic glass.” Moreover, in Paragraph [0088], Songkakul submits that the “system monitors ongoing operating conditions and environmental conditions of the at least one area, the cooling plant and the heating plant (1114).”  As a result, the Office construes the system of Songkakul to proactively adjust the light transmission of prior to initiating the discrete environment measurement”. (Emphasis added)  Therefore, contrary to the contentions presented in the Amendment, the reference does modify the operation of at least one equipment before initiating temperature measurements.  The arguments presented in the Amendment are not deemed persuasive.
The remaining arguments are rendered moot in view of the newly cited reference.
On page 16 of the Amendment, it is argued that independent claim 1 is not directed to an abstract idea.  To support such argument, page 17 of the Amendment refers to various portions of the specification.  However, the Office respectfully submits that the actual claimed recitations of the claims are examined to determine whether they comply with 35 USC 101.  The Office cannot import descriptions or portions of the specification into the claims to determine such compliance. As recited in independent claim 1, “software executing on said computer processing the first environmental data and the second environmental data compared to a threshold to generate the energy transfer rate of the room” is a process that can be performed in the mind. For example, an occupant can obtain readings from sensors for the first environmental data and the second environmental data and use pen and paper to compare them against threshold data to determine the energy transfer rate of the room. Under its broadest reasonable interpretation, if a claim limitation covers performance that can be executed in the human mind, but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping 
To defend that the claims are directed to integrating the judicial exception into a practical application, page 19 of the Amendment refers to different portions of the specification.  Page 20 of the Amendment, general contentions are made with respect to the current standing of the law, without a showing that the statements made in the Non-Final Office Action explaining that independent claim 1 does not integrate the judicial exception into a practical application are incorrect.  In addition, as previously explained, the description of the specification cannot be integrated into the claimed recitations to make a determination that such recitations are directed to a practical application.
On page 22, first paragraph, it is submitted, “To the extent that the Examiner asserts that the claims are conventional, the Examiner has not shown any evidence to support such position.”  The Office respectfully disagrees.  As provided in detail in the Non-Final Office Action and further explained below, the Office has demonstrated with a detailed analysis that the claims are directed to an abstract idea, the claims do not integrate the recited judicial exception into a practical application, and the claims as a whole do not amount to significantly more than the recited exception.  As a result, the argument is not persuasive.
For similar reasons as submitted above, the rejections to independent claims 15 and 27 and related dependent claims are maintained.
In view of the foregoing, the rejection under 35 USC 101 is maintained.

Claim Objections
The following claims are objected to for lack of antecedent support. The Examiner recommends the following changes: 
Claim 1, line 10, insert “first” before “housing”.
Appropriate correction is respectfully requested.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites, a “software executing on said computer processing the first environmental data and the second environmental data compared to the threshold environmental data to generate an energy transfer rate of the room”.
Under their broadest reasonable interpretation, the limitations comparing the first environmental data and the second environmental data to a threshold to generate the energy transfer rate is a process that can be performed in the mind. For example, an occupant can obtain readings from sensors for the first environmental data and the second environmental data and use pen and paper to compare them against threshold data to determine the energy transfer rate of the room. Under its broadest reasonable interpretation, if a claim limitation covers performance that can be executed in the human mind, but for the recitation of generic computer components, then 
This judicial exception is not integrated into a practical application. In particular, claim 1 further recites “a first sensor mounted in a first housing, the first sensor generating first environmental data and including: a first environmental measuring device, a first power source, a first processor, a first storage, and a first communications hardware coupled to a network; a mounting element connected to the housing such that said first sensor is freely moveable to different locations within the room; software executing on said first processor and generating first environmental data corresponding to discrete environmental measurements taken within the room at first time intervals and including time data associated with each discrete environmental measurement; a computer coupled to the network and having a computer storage accessible by said computer, said storage having threshold environmental data saved thereon, said computer automatically modifying the operation of at least one piece of equipment associated with the room prior to initiating the discrete environment measurement of said first sensor; wherein a second sensor positioned outside the room generates second environmental data corresponding to environmental measurements taken outside the room and including time data associated with the environmental measurements; the first environmental data and the second environmental data transmitted to said computer via the network;...”.
In this case, the first sensor, the first environmental device, the first power source, the first processor, the first storage, the first communications hardware, the mounting element, the equipment, the second sensor, the computer coupled to a network, and the computer storage are not recited as particular devices.  Rather, they are general generic devices, which are used as 
In addition, the generation and transmission of the first environmental data inside a room at time intervals and the second environmental data outside the room do not reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field.  The generation of the first and second environmental data inside and outside the room, respectively, add only insignificant extra-solution activities because they merely obtain environmental data from generic sensors to enable executing the mental steps making up the abstract idea. Guidance, 84 Fed. Reg. at 55; see Bilski v. Kappas, 561 U.S. 593, 612 (2010) (holding the use of well-known techniques to establish inputs to the abstract idea as extra-solution activity that fails to make the underlying concept patent eligible); CyberSource, 654 F.3d at 1372 (finding that, even to the extent certain “physical steps are required to obtain information from the database ... such data-gathering steps cannot alone confer patentability”); Elec. Power, 830 F.3d at 1355 (explaining that “selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes”). 
In other words, these data generation merely obtain environmental information from generic sensors needed to perform the recited abstract idea. Further, the output of the results, transmitting the first and second environmental data to the computer via a network as set forth in claim 1, is also insignificant extra-solution activity that does not meaningfully limit the claim (see MPEP § 2106.05(g)). The storing of threshold data and the transmission of the data do not use the judicial exception in some meaningful way of improving the function of a 
In view of the foregoing, the additional limitations are not sufficient to demonstrate integration of a judicial exception into a practical application.
The recitations including “a first sensor mounted in a first housing, the first sensor generating first environmental data and including: a first environmental measuring device, a first power source, a first processor, a first storage, and a first communications hardware coupled to a network; a mounting element connected to the housing such that said first sensor is freely moveable to different locations within the room; software executing on said first processor and generating first environmental data corresponding to discrete environmental measurements taken within the room at first time intervals and including time data associated with each discrete environmental measurement; a computer coupled to the network and having a computer storage accessible by said computer, said storage having threshold environmental data saved thereon, said computer automatically modifying the operation of at least one piece of equipment associated with the room prior to initiating the discrete environment measurement of said first sensor; wherein a second sensor positioned outside the room generates second environmental data corresponding to environmental measurements taken outside the room and including time data associated with the environmental measurements; the first environmental data and the second environmental data transmitted to said computer via the network;...” do not amount to significantly more than the recited exception. 
The first sensor, the first environmental device, the first power source, the first processor, the first storage, the first communications hardware, the mounting element, the equipment, the second sensor, the computer coupled to a network, and the computer storage are not recited as 
The generation of the first environmental data from the sensor taken within the room, the generation of the second environmental data taken from the sensor outside the room is well-understood, routine, and conventional in nature.  As evidenced by US Patent Publication No. 2019/0041081 to Zeifman, a “thermostat 114 (also referred to herein as a “communicating thermostat”) may be used to control HVAC 112, and may include sensors for detecting one or more measured thermal data, such as indoor temperature.” Zeifman Paragraph [0126] FIG. 5 of Zeifman illustrates the indoor temperature over different time intervals (0-100 minutes, 100-200 minutes, 200-300 minutes, etc.)  As also evidenced by Japanese Publication No. JP 2014173563 to Yoshihara et al., Paragraph [0018] describes “...there is provided a measurement data input means which inputs measurement data including room temperature measurement data obtained by measuring temperatures of a plurality of rooms in a building ...” See also Paragraph [0061]
As evidenced by US Patent Publication No. 2019/0384238 A1 to Songkakul (“Songkakul”), “said computer automatically modifying the operation of at least one piece of equipment associated with the room prior to initiating the discrete environment measurement of said first sensor” is well-understood, routine, and conventional in nature.  Songkakul teaches in Paragraph [0077]  that “the system proactively controls the operating condition of the area(s) based on the operating tables (608). Based on proactive operating conditions of all the areas, anticipated heating and cooling loads that must be satisfied by the heating and cooling plants can be calculated from the summation of all the area loads. Proactive operating conditions of the heating and cooling plants including setpoints and number of chillers and boilers that must be Songkakul explains, “The system applies machine learning and other heuristic techniques to refine operating tables for area operating conditions and plant operating conditions (606). In practice, this can be continuing to collect data as in 602, and performing further analysis as in 604, using the existing operating tables and plant operating conditions, to update and refine the operating tables and plant operating conditions to reflect actual operations... Using sensors as described herein, the system monitors the environmental conditions such as temperature...”  In Paragraph [0087], Songkakul describes that “The system controls the building automation system to adjust physical conditions of at least one area of the building to meet total anticipated area loads and/or occupant preference (1112)...In some case, this can include ... adjusting a blind opening setpoint, adjusting a blind angle setpoint, or adjusting the light transmission of electrochromatic glass.”  An in Paragraph [0088], Songkakul provides that “The system monitors ongoing operating conditions and environmental conditions of the at least one area, the cooling plant and the heating plant (1114).”  As a result, the system proactively adjusting the light transmission of electrochromatic glass and blind openings and then monitoring the environmental conditions of the area based on the operating tables and then performing further analysis by continuously collecting temperature data from temperature sensors to update tables reads on “automatically modifying the operation of at least one piece of equipment associated with the room prior to initiating the discrete environment measurement”.  Similarly, US Patent Publication No. 2017/0343228 A1 to Dyess et al. teaches in FIG. 2 and corresponding description included in Paragraphs [0029]-[0037] an initial stage or grouping, with the energy management system, of first and second stages for each 
The generation of the second environmental data from the sensor data corresponding to environmental measurements taken outside the room and including time data associated with the environmental measurements is well-understood, routine, and conventional in nature.  As evidenced by Zeifman, Paragraph [0109], “in some embodiments, the identification of time intervals may be based on an evaluation of candidate matching time intervals to determine a set (e.g., a pair) of time intervals in which one, two, or more parameters that describe environmental conditions during the time intervals match. Examples of parameters ... include, but are not limited to ... the temperature outside the building.” As also evidenced by Yoshihara, Paragraph [0062] describes “...ch 6” is data obtained by measuring outside air (“outdoor” shown in FIG. 7) (external measurement data 26). Each of these measurement data includes : 22 : 55 : 0 of Jul. 15, 2014 ; 12 : 10 : 0 : of the heating stop ; 4 : 55 : 0 : of Jul. 16, : of the heating stop time of the heating stop...” 
In addition, “the first environmental data and the second environmental data transmitted to said computer via the network” is well-understood, routine, and conventional in nature as evidenced in OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) (“Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐
With respect to the “computer coupled to the network and having a computer storage accessible by said computer, said storage having threshold environmental data saved thereon”, such storing of data is also well-understood, routine, and conventional in nature as demonstrated in Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; and Zeifman Paragraphs [0241] and [0038].
As a result, the additional claimed features recited in claim 1 do not amount to significantly more and the claim is not patent eligible. Independent claim 1 is not patent eligible.
Regarding claims 2-4 and 6-9, these claims are directed to further defining the abstract idea as recited in independent claim 1. Therefore, claims 2-4 and 6-9 are directed to a judicial exception that is not integrated into a practical application. There are no additional limitations in the claims to apply, rely on, or use the judicial exception in a manner that would impose a meaningful limit on the judicial exception, such that the claim is not more than a drafting effort designed to monopolize the exception. Accordingly, the claims are directed to an abstract idea. The claims also do not include additional elements that are indicative of a practical application and that are sufficient to amount to significantly more than the judicial exception. Thus, claims 2-4 and 6-9 are not patent eligible.
Regarding claims 5, 11, 13, and 14, the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis.  In claim 5, it is further specified, “at least two sensors are positioned in the room”.  In claim 11, “an occupancy sensor” is recited “used to determine the status of the room”.  In claim Alice Corp. Pty. Ltd. v. CLS Bank Int’l, the Supreme Court determined that the claim limitations “data processing system,” “communications controller,” and “data storage unit” were generic computer components that amounted to mere instructions to implement the abstract idea on a computer.) These generic devices are used as tools to perform an abstract idea, which cannot integrate a judicial exception into a practical application.  The claims also do not include additional elements that are indicative of a practical application and that are sufficient to amount to significantly more than the judicial exception. Thus, claims 5, 11, 13, and 14 are not patent eligible.
Regarding claims 10 and 12, claim 10 recites “the initiating of said first sensor is based on input relating to the status of the room”, and claim 12 recites “said computer automatically modifies the operation of multiple equipment associated with the room prior to initiating the discrete environmental measurements of said first sensor”.  However, these claims do not integrate the invention into a practical application nor amount to significantly more than the abstract idea.  There is no finding of practical application because there are no additional limitations in these claims to apply, rely on, or use of the judicial exception in a manner that would impose a meaningful limit on the judicial exception.  The claims are not more than a 
Claim 15 recites, “said software executing on said computer processing the environmental data compared to the threshold environmental data to generate an energy transfer rate of the room”.
Under their broadest reasonable interpretation, the limitations comparing the environmental data to a threshold to generate the energy transfer rate is a process that can be performed in the mind. For example, an occupant can obtain readings from a sensor to obtain environmental data and use pen and paper to compare the data against threshold data to determine the energy transfer rate of the room. Under its broadest reasonable interpretation, if a claim limitation covers performance that can be executed in the human mind, but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, claim 15 further recites “a sensor mounted in a housing, the sensor generating environmental data and including: an environmental measuring device, a power source, a processor, a storage, and a communications hardware coupled to a network; a mounting element connected to the housing such that said sensor is freely moveable to different locations within the room; a computer coupled to the network and having a computer storage accessible by said computer, said storage having threshold environmental data saved thereon said computer automatically modifying the operation of at least one piece of equipment associated with the room prior to initiating the discrete environment measurement of said sensor; software executing on said processor and 
In this case, the sensor, the environmental device, the power source, the processor, the storage, the communications hardware, the mounting element, the computer coupled to a network, the equipment, and the computer storage are not recited as particular devices.  Rather, they are general generic devices, which are used as tools to perform the abstract idea enunciated above, which cannot integrate a judicial exception into a practical application.  
In addition, the generation and transmission of the environmental data taken inside a room at time intervals and the initiation of the discrete environmental measurement do not reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field.  The generation of the environmental data in the room adds only insignificant extra-solution activity because it merely obtains environmental data from a generic sensor to enable executing the mental steps making up the abstract idea. Guidance, 84 Fed. Reg. at 55; see Bilski v. Kappas, 561 U.S. 593, 612 (2010) (holding the use of well-known techniques to establish inputs to the abstract idea as extra-solution activity that fails to make the underlying concept patent eligible); CyberSource, 654 F.3d at 1372 (finding that, even to the extent certain “physical steps are required to obtain information from the database ... such data-gathering steps cannot alone confer patentability”); Elec. Power, 830 F.3d at 1355 (explaining that “selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes”). 
(see MPEP § 2106.05(g)). The transmission of the data does not use the judicial exception in some meaningful way of improving the function of a computer or a field or technology, nor does it sufficiently limit the use of the mental step (i.e., the comparing of the data to generate an energy transfer rate) to a practical application.
In view of the foregoing, the additional limitations are not sufficient to demonstrate integration of a judicial exception into a practical application.
The recitations including “a sensor mounted in a housing, the sensor generating environmental data and including: an environmental measuring device, a power source, a processor, a storage, and a communications hardware coupled to a network; a mounting element connected to the housing such that said sensor is freely moveable to different locations within the room; a computer coupled to the network and having a computer storage accessible by said computer, said storage having threshold environmental data saved thereon said computer automatically modifying the operation of at least one piece of equipment associated with the room prior to initiating the discrete environment measurement of said sensor; software executing on said processor and generating environmental data corresponding to the discrete environmental measurement taken within the room and including time data associated with the discrete environmental measurement; software executing on said computer for automatically initiating the discrete environmental measurement during based on input relating to a status of the room; 
The sensor, the environmental device, the power source, the processor, the storage, the communications hardware, the mounting element, the computer coupled to a network, the equipment, and the computer storage are not recited as particular devices.  Rather, they are general generic devices, which are used as tools to perform the abstract idea enunciated above, which cannot integrate a judicial exception into a practical application.  
With respect to the “computer coupled to the network and having a computer storage accessible by said computer, said storage having threshold environmental data saved thereon”, such storing of data is also well-understood, routine, and conventional in nature as demonstrated in Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; and Zeifman Paragraphs [0241] and [0038].
As evidenced by US Patent Publication No. 2019/0384238 A1 to Songkakul (“Songkakul”), “said computer automatically modifying the operation of at least one piece of equipment associated with the room prior to initiating the discrete environment measurement of said first sensor” is well-understood, routine, and conventional in nature.  Songkakul teaches in Paragraph [0077]  that “the system proactively controls the operating condition of the area(s) based on the operating tables (608). Based on proactive operating conditions of all the areas, anticipated heating and cooling loads that must be satisfied by the heating and cooling plants can be calculated from the summation of all the area loads. Proactive operating conditions of the heating and cooling plants including setpoints and number of chillers and boilers that must be turned on to satisfy the anticipating room load can be determined from the heating and cooling Songkakul explains, “The system applies machine learning and other heuristic techniques to refine operating tables for area operating conditions and plant operating conditions (606). In practice, this can be continuing to collect data as in 602, and performing further analysis as in 604, using the existing operating tables and plant operating conditions, to update and refine the operating tables and plant operating conditions to reflect actual operations... Using sensors as described herein, the system monitors the environmental conditions such as temperature...”  In Paragraph [0087], Songkakul describes that “The system controls the building automation system to adjust physical conditions of at least one area of the building to meet total anticipated area loads and/or occupant preference (1112)...In some case, this can include ... adjusting a blind opening setpoint, adjusting a blind angle setpoint, or adjusting the light transmission of electrochromatic glass.”  An in Paragraph [0088], Songkakul provides that “The system monitors ongoing operating conditions and environmental conditions of the at least one area, the cooling plant and the heating plant (1114).”  As a result, the system proactively adjusting the light transmission of electrochromatic glass and blind openings and then monitoring the environmental conditions of the area based on the operating tables and then performing further analysis by continuously collecting temperature data from temperature sensors to update tables reads on “automatically modifying the operation of at least one piece of equipment associated with the room prior to initiating the discrete environment measurement”.  Similarly, US Patent Publication No. 2017/0343228 A1 to Dyess et al. teaches in FIG. 2 and corresponding description included in Paragraphs [0029]-[0037] an initial stage or grouping, with the energy management system, of first and second stages for each HVAC unit of the multiple HVAC units to define a sequence of heating and cooling tests for the multiple HVAC units and subsequently executing temperature measurements.
Zeifman, a “thermostat 114 (also referred to herein as a “communicating thermostat”) may be used to control HVAC 112, and may include sensors for detecting one or more measured thermal data, such as indoor temperature.” Zeifman Paragraph [0126] FIG. 5 of Zeifman illustrates the indoor temperature over different time intervals (0-100 minutes, 100-200 minutes, 200-300 minutes, etc.)  As also evidenced by Japanese Publication No. JP 2014173563 to Yoshihara et al., Paragraph [0018] describes “...there is provided a measurement data input means which inputs measurement data including room temperature measurement data obtained by measuring temperatures of a plurality of rooms in a building ...” See also Paragraph [0061]
The automatically initiating the discrete environmental measurement based on input relating to the status of the room is well-understood, routine, and conventional in nature as evidenced by US Patent Publication No. 2016/0033145 A1 to Logan et al. Paragraph [0033] (“FIG. 2 describes the home heating pump process flow for heating season mode during nighttime use. Exemplary sleep and wake times and temperatures are used herein for purpose of clarity... The heat pump monitors the temperature of the sleeping area ...”), and Logan Paragraph [0010] (“The activation time may be set manually by the homeowner.”) Zeifman describes in Paragraph [0037] (“...the thermostat 104 as client of a server could start an application session, e.g., using TCP or UDP. The associated server would be aware that the client thermostat 104 would be persistently available for communication.”)
In addition, “the environmental data transmitted to said computer via the network” is well-understood, routine, and conventional in nature as evidenced in OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) (“Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.”).  
As a result, the additional claimed features recited in claim 15 do not amount to significantly more and the claim is not patent eligible. Independent claim 15 is not patent eligible.
Regarding claims 16, 17 and 19-22, the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis.  In claim 16, it is further specified, “an occupancy sensor”.  Claim 17 recites “at least one window or door sensor”, claim 19 recites “multiple pieces of equipment”, claim 20 recites “motorized window shades or blinds”, “motorized air vents”, and HVAC equipment are recited as various equipment.  Claim 21 recites “a second sensor” and claim 22 further defines the sensor within the room.  However, as explained in claim 15, the use of generic devices, such as “an occupancy sensor”, “at least one window or door sensor”, “various equipment”, generic shades, blinds, vents, or HVAC equipment, and a remote computer, is not applying the judicial exception with a particular machine.  Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application. (In Alice Corp. Pty. Ltd. v. CLS Bank Int’l, the Supreme Court determined that the claim limitations “data 
Regarding claims 18 and 24-26, claim 18 recites “automatically initiates the discrete environmental measurements of said first sensor based on input relating to the status of the room”, claim 24 recites “the initiation of the discrete environmental measurement”, and claims 25 and 26 further define the “threshold environmental data”.  However, these claims do not integrate the invention into a practical application nor amount to significantly more than the abstract idea.  There is no finding of practical application because there are no additional limitations in these claims to apply, rely on, or use of the judicial exception in a manner that would impose a meaningful limit on the judicial exception.  The claims are not more than a drafting effort designed to monopolize the exception.   The claims also do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 18 and 24-26 are not patent eligible.
Regarding claim 23, this claim is directed to further defining the abstract idea as recited in independent claim 15. Therefore, claim 23 is directed to a judicial exception that is not integrated into a practical application. There are no additional limitations in the claims to apply, rely on, or use the judicial exception in a manner that would impose a meaningful limit on the judicial exception, such that the claim is not more than a drafting effort designed to monopolize 
Claim 27 recites, “determining an energy transfer indication of each of the rooms with the computer by comparing the environmental data with threshold environmental data”.
Under their broadest reasonable interpretation, the limitations comparing the environmental data to a threshold to determine the energy transfer indication is a process that can be performed in the mind. For example, an occupant can obtain readings from a sensor to obtain environmental data and use pen and paper to compare the data against threshold data to determine the energy transfer indication of each of rooms. Under its broadest reasonable interpretation, if a claim limitation covers performance that can be executed in the human mind, but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Although a computer is recited, such element is a generic device, rather than a particular one.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, claim 27 further recites “positioning the plurality of sensors within a plurality of different rooms in a facility, where each of the sensors is freely moveable to different locations within its respective room; automatically modifying the operation of at least one piece of equipment associated with the plurality of different rooms with the computer prior to the computer initiating the discrete environment measurement of said the plurality of sensors; generating environmental data with the plurality of discrete environmental measurements in the plurality of rooms, each discrete environmental measurement including time data corresponding to a time when each of the environmental measurements was taken and which room the measurement corresponds to; 
In this case, the sensors and the computer are not recited as particular devices.  Rather, they are general generic devices, which are used as tools to perform the abstract idea enunciated above, which cannot integrate a judicial exception into a practical application.  
In addition, the positioning of the sensors in different rooms, the automatic modification of at least one piece of equipment prior to initiating discrete environmental measurements, the generation and transmission of the environmental data taken inside the plurality of rooms at time intervals, and the processing of the environmental data based on the rate of change of the environmental measurements do not reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field.  The positioning of the sensors, the adjusting of equipment such as windows and lighting before taking environmental measurements, and the generation of the environmental data in the rooms add only insignificant extra-solution activities because they merely obtain environmental data from generic sensors generally positioned within a room to enable executing the mental steps making up the abstract idea. Guidance, 84 Fed. Reg. at 55; see Bilski v. Kappas, 561 U.S. 593, 612 (2010) (holding the use of well-known techniques to establish inputs to the abstract idea as extra-solution activity that fails to make the underlying concept patent eligible); CyberSource, 654 F.3d at 1372 (finding that, even to the extent certain “physical steps are required to obtain information from the database ... such data-gathering steps cannot alone confer patentability”); Elec. Power, 830 F.3d at 1355 (explaining that “selecting information, by 
In other words, the generation or obtaining of environmental measurements at a time merely obtain information needed from a generic sensor to perform the recited abstract idea. Further, the output of the results, transmitting the first and second environmental data to the computer via a network as set forth in claim 1, is also insignificant extra-solution activity that does not meaningfully limit the claim (see MPEP § 2106.05(g)). The processing of the data does not use the judicial exception in some meaningful way of improving the function of a computer or a field or technology, nor does it sufficiently limit the use of the mental step (i.e., the comparing of the data to generate an energy transfer indication) to a practical application.  The processing is recited in a very general manner without particularly pointing out how this processing is a meaningful limitation to improve a computer or a field or technology.
In view of the foregoing, the additional limitations are not sufficient to demonstrate integration of a judicial exception into a practical application.
The recitations including “positioning the plurality of sensors within a plurality of different rooms in a facility, where each of the sensors is freely moveable to different locations within its respective room; automatically modifying the operation of at least one piece of equipment associated with the plurality of different rooms with the computer prior to the computer initiating the discrete environment measurement of said the plurality of sensors; generating environmental data with the plurality of discrete environmental measurements in the plurality of rooms, each discrete environmental measurement including time data corresponding to a time when each of the environmental measurements was taken and which room the measurement corresponds to; transmitting the environmental data to the computer via a network 
The sensors and the computer are not recited as particular devices.  Rather, they are general generic devices, which are used as tools to perform the abstract idea enunciated above, which cannot integrate a judicial exception into a practical application.  
The positioning of sensors within different rooms is well-understood, routine, and conventional as evidenced in Yoshihara Paragraph [0048] (“The thermometer 20A is placed in the chamber 14A (normal or temporary), the thermometer 20b is installed in the chamber 14b, and similarly, the thermometer is installed in the respective chambers.”) Zeifman discloses in Zeifman: FIG. 1 and Paragraph [0126] (“Building 110 may include an HVAC unit 112 and thermostat 114...Thermostat 114 (also referred to herein as a “communicating thermostat”) may be used to control HVAC 112, and may include sensors for detecting one or more measured thermal data, such as indoor temperature.
As evidenced by US Patent Publication No. 2019/0384238 A1 to Songkakul (“Songkakul”), “automatically modifying the operation of at least one piece of equipment associated with the room prior to initiating the discrete environment measurement of said first sensor” is well-understood, routine, and conventional in nature.  Songkakul teaches in Paragraph [0077] that “the system proactively controls the operating condition of the area(s) based on the operating tables (608). Based on proactive operating conditions of all the areas, anticipated heating and cooling loads that must be satisfied by the heating and cooling plants can be calculated from the summation of all the area loads. Proactive operating conditions of the heating and cooling plants including setpoints and number of chillers and boilers that must be turned on Songkakul explains, “The system applies machine learning and other heuristic techniques to refine operating tables for area operating conditions and plant operating conditions (606). In practice, this can be continuing to collect data as in 602, and performing further analysis as in 604, using the existing operating tables and plant operating conditions, to update and refine the operating tables and plant operating conditions to reflect actual operations... Using sensors as described herein, the system monitors the environmental conditions such as temperature...”  In Paragraph [0087], Songkakul describes that “The system controls the building automation system to adjust physical conditions of at least one area of the building to meet total anticipated area loads and/or occupant preference (1112)...In some case, this can include ... adjusting a blind opening setpoint, adjusting a blind angle setpoint, or adjusting the light transmission of electrochromatic glass.”  An in Paragraph [0088], Songkakul provides that “The system monitors ongoing operating conditions and environmental conditions of the at least one area, the cooling plant and the heating plant (1114).”  As a result, the system proactively adjusting the light transmission of electrochromatic glass and blind openings and then monitoring the environmental conditions of the area based on the operating tables and then performing further analysis by continuously collecting temperature data from temperature sensors to update tables reads on “automatically modifying the operation of at least one piece of equipment associated with the room prior to initiating the discrete environment measurement”.  Similarly, US Patent Publication No. 2017/0343228 A1 to Dyess et al. teaches in FIG. 2 and corresponding description included in Paragraphs [0029]-[0037] an initial stage or grouping, with the energy management system, of first and second stages for each HVAC unit of 
The generating environmental data with the plurality of discrete environmental measurements in the plurality of rooms is well-understood, routine, and conventional in nature.  As evidenced by Yoshihara Paragraph [0018] (“...there is provided a measurement data input means which inputs measurement data including room temperature measurement data obtained by measuring temperatures of a plurality of rooms in a building ...”) and Yoshihara: Paragraph [0061] (“The measurement data input unit 31 inputs the room temperature measurement data 24 measured by the thermometer 20 (20 A, 20 B.) and the external measurement data 26 of the building measured by the thermometer 22 from the logger data 41 of the storage device 40.”)  In addition, Zeifman discloses “sensors for detecting one or more measured thermal data, such as indoor temperature.” 
In addition, “transmitting the environmental data to the computer via a network connection” is well-understood, routine, and conventional in nature as evidenced in OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) (“Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.”).  
Yoshihara Paragraph [0016] (“...an information processing method, and a program for estimating an evaluation index of an evaluation index for each unit of a building (e.g., a boundary portion) using measurement data of temperature in a plurality of rooms in a building.”) Also, Zeifman discloses in Paragraph [0036] (“...the thermostat 104 may enter a low power mode ... for an appropriate duration of time..., wake up periodically or on the occurrence of certain events and perform a communication task involving transmission and/or reception, and then go back to low power mode with its receiver 128 and transmitter 124 off.”)
As a result, the additional claimed features recited in claim 27 do not amount to significantly more and the claim is not patent eligible. Independent claim 27 is not patent eligible.
Regarding claims 28 and 31, claim 28 recites “automatically initiates the plurality of discrete environmental measurements based on input received by the computer relating to the status of the room”, and claim 31 recites “the at least one piece of equipment comprises HVAC equipment servicing the room and the computer modifies a control sequence of the HVAC equipment or closes vents serving the room prior to initiating the discrete environmental measurements”.  However, these claims do not integrate the invention into a practical application nor amount to significantly more than the abstract idea.  There is no finding of practical application because there are no additional limitations in these claims to apply, rely on, or use of the judicial exception in a manner that would impose a meaningful limit on the judicial exception.  The claims are not more than a drafting effort designed to monopolize the exception.   
Regarding claims 29 and 30, these claims are directed to further defining the abstract idea as recited in independent claim 27. Therefore, claims 29 and 30 is directed to the judicial exception that is not integrated into a practical application. There are no additional limitations in the claims to apply, rely on, or use the judicial exception in a manner that would impose a meaningful limit on the judicial exception, such that the claim is not more than a drafting effort designed to monopolize the exception. Accordingly, the claims are directed to an abstract idea. The claims also do not include additional elements that are indicative of a practical application and that are sufficient to amount to significantly more than the judicial exception. Thus, claims 29 and 30 is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 5, 6, 7, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zeifman (US Patent Publication No. 2019/0041081 A1) (“Zeifman”) in view of Gillette et al. (US Patent Publication No. 2019/0277531 A1) (“Gillette”) and further in view of Songkakul (US Patent Publication No. 2019/0384238 A1) (“Songkakul”).
Regarding claim 1, Zeifman teaches:
A system for determining an energy transfer rate of a room comprising: Zeifman: Abstract (“...methods for determining the air leakage rate of a building, and accordingly, for determining suitability of sealing of air leaks to improve the energy efficiency of a building”) Zeifman: Paragraph [0004] (“Ideally, the building is perfectly insulated from the outdoor environment and heat transfer is minimized.”) Zeifman: Paragraph [0009] (“In some embodiments, computing the value indicative of the thermal resistivity or thermal capacitance of the building comprises computing a heat transfer coefficient for the building.”) Zeifman: Paragraph [0167] (“Building information obtained at act 1106 may include building overall area, building overall volume, area of some or all the rooms of a building...”) [Area of one of the rooms of a building reads on “a room”.]
a first sensor mounted in a first housing, the first sensor generating first environmental data and including: a first environmental measuring device, Zeifman: FIG. 1 and Paragraph [0126] (“Building 110 may include an HVAC unit 112 and thermostat 114...Thermostat 114 (also referred to herein as a “communicating thermostat”) may be used to control HVAC 112, and may include sensors for detecting one or more measured thermal data, such as indoor temperature.”) [The building including the thermostat reads on “a first housing”. The thermostat reads on “a first sensor” and the sensor reads “a first environmental measuring device”.]
...
software executing on said first processor Zeifman: Paragraph [0235] (“Algorithms derived from these processes may be implemented as software integrated with and directing the operation of one or more single- or multi-purpose processors, may be implemented as functionally-equivalent circuits such as a Digital Signal Processing (DSP) circuit or an  and generating first environmental data corresponding to discrete environmental measurements taken within the room at first time intervals and including time data associated with each discrete environmental measurement; Zeifman: Paragraph [0126] [As described above.] [The measured thermal data, such as indoor temperature, reads on “generating first environmental data”. The measured thermal data within the building read on “discrete environmental measurements taken within the room”.] Zeifman: Paragraph [0064] [FIG. 5 illustrates the indoor temperature over different time intervals (0-100 minutes, 100-200 minutes, 200-300 minutes, etc.), which reads on “discrete environmental measurements taken...at first time intervals and including time data” (i.e., x-axis as shown in FIG. 5).] 
a computer coupled to the network and having a computer storage accessible by said computer, said storage having threshold environmental data saved thereon,... Zeifman: Paragraph [0241] (“FIG. 10, or one or more computing devices (or one or more processors of one or more computing devices) may be programmed to execute the computer-executable instructions. A computing device or processor may be programmed to execute instructions when the instructions are stored in a manner accessible to the computing device or processor, such as in a data store (e.g., an on-chip cache or instruction register, a computer-readable storage medium accessible via a bus, a computer-readable storage medium accessible via one or more networks and accessible by the device/processor, etc.).”) Zeifman: Paragraph [0038] (“...at least one storage medium having encoded thereon executable instructions that, when executed by the [The thermal characteristics of the mathematical model stored in the storage medium reads on “threshold environmental data”.] 
wherein a second sensor positioned outside the room generates second environmental data corresponding to environmental measurements taken outside the room and including time data associated with the environmental measurements; Zeifman: Paragraph [0110] (“Solar irradiation data may be obtained for example using sensor(s) disposed in proximity to a building...”) Zeifman: Paragraph [0160] (“At act 1104, the computing device obtains weather data. Among other quantities, the weather data may include outdoor temperature at a certain area or interest (e.g., the area where the building of interest is located), and wind speed and/or direction at the area. The weather data may relate to, in some embodiments, the analysis period that is the period of time for which the HVAC information was received.”) Zeifman: FIGS. 8A and 8B and Paragraph [0109] (“In some embodiments, the identification of time intervals may be based on an evaluation of candidate matching time intervals to determine a set (e.g., a pair) of time intervals in which one, two, or more parameters that describe environmental conditions during the time intervals match. Examples of parameters ... include, but are not limited to ... the temperature outside the building).”) [The sensor disposed in the proximity of the building reads on “a second sensor positioned outside the room”. The weather data including outdoor temperature (outside the area of interest of the building) reads on “second environmental data corresponding to environmental measurements taken outside the room”.  The time intervals that describe the environmental conditions including outdoor temperatures reads on “including time data associated with the environmental measurements”.]   
the first environmental data and the second environmental data transmitted to said computer via the network; Zeifman: Paragraph [0159] (“In some embodiments, for example, the computing device may receive HVAC information via one or more communication networks, including the Internet. In some embodiments, the HVAC information may relate to a particular range of time, which in the context of FIG. 11 may be referred to as the “analysis period.”) Zeifman: Paragraph [0161] (“The computing device may obtain weather data from network-accessible weather services, such as weather services that maintain databases or other data stores of weather information.”)
software executing on said computer processing the first environmental data and the second environmental data compared to the threshold environmental data to generate an energy transfer rate of the room. Zeifman: Paragraph [0130] (“Fitting unit 304 may be used to determine, at least in some embodiments, some or all of the lumped thermal characteristics of mathematical model 302. In some embodiments, fitting unit 304 receives the outputs computed using mathematical model 302 and compares these outputs with measured quantities, which may be obtained, at least in some embodiments, using a thermostat disposed at the building. In one example, the outputs of the mathematical model may be fitted to the measured quantities by adjusting the lumped thermal characteristics. The fitting operation may be iterative, and may be repeated until ... the mathematical model substantially match the measured quantities.”) Zeifman: Paragraph [0131] (“Examples of lumped thermal characteristics include, but are not limited to, the thermal capacitance of the indoor air, the thermal capacitance of the walls, the heat loss/gain due to the external walls, the heat loss/gain dissipated/generated inside the building, the HVAC energy consumption rate, the heat transfer coefficient of the walls (which may represent the thermal insulation of the building), the convective heat resistance (which may represent the air Zeifman: Paragraph [0196] (“...equations (1-2) may be used to model the thermal behavior of the building.”) Zeifman: Paragraph [0201] (“A solution to such equations may be obtained by solving the equations numerically and fitting the numerical solution to the measured data (e.g., indoors temperature, outdoors temperature and wind speed and HVAC runtime). In this way, the parameters of interest (e.g., the thermal characteristics of the building) can be estimated.”) Zeifman: Paragraph [0076] (“...values for one or more thermal characteristics of the building (including the heat transfer coefficient, the convective heat resistance, and/or the thermal efficiency of HVAC equipment) may be determined...”) Zeifman: Paragraphs [0004] and [0009] [As described above.] [The thermal characteristics of the mathematical model reads on “the threshold environmental data”.  The fitting of the thermal characteristics the mathematical model of the building by comparing to measured data including the indoor temperature and outdoor temperature reads on “processing the first environmental data and the second environmental data compared to the threshold environmental data”.  The thermal characteristics of the building that are determined, which includes the heat transfer coefficient and the convective heat resistance, reads on “to generate energy transfer rate of the room”.]
Zeifman does not expressly teach that the first sensor includes “a first power source, a first processor, a first storage, and a first communications hardware coupled to a network; a mounting element connected to the housing such that said first sensor is freely moveable to different locations within the room;... said computer automatically controls various equipment associated with the room prior to initiating the discrete environmental measurements”. Gillette teaches a portable thermostat. Gillette teaches:
the first sensor generating first environmental data and including: 
a first power source, a first processor, a first storage, and a first communications hardware coupled to a network; Gillette: Paragraph [0039] (“...the thermostat 102 may include a temperature sensor 108...”) Gillette: Paragraph [0041] (“The thermostat 102 may also include a battery 117, or other suitable energy storage device.” Which reads on “a first power source”.) Gillette: Paragraph [0043] (“Further, the thermostat 102 may include a controller 120, which may employ a processor 121... The processor 121 may include one or more processing devices, and the memory 122 may include one or more tangible, non-transitory, machine-readable media.” Which reads on “a first processor, a first storage”.) Gillette: Paragraph [0044] (“To this end, the thermostat 102, the control base 106, and the HVAC system 104 may be communicatively coupled through a communication system 140. In some embodiments, the communication system 140 may communicate through a wireless network, such as wireless local area networks [WLAN], wireless wide area networks [WWAN], near field communication [NFC], or Bluetooth. In some embodiments, the communication system 140 may communicate through a wired network such as local area networks [LAN], or wide area networks [WAN].” Which reads on “a first communication hardware coupled to a network”.]
a mounting element connected to the housing such that said first sensor is freely moveable to different locations within the room; Gillette: Paragraph [0038] (“To illustrate, FIG. 5 is a block diagram of a heating and cooling system 100 that may utilize a thermostat 102, such as a portable thermostat, to control an HVAC system 104 through a control base 106. As discussed herein, the thermostat 102 may be portable, such that it may be moved about a building, such as the building 10 or the residence 52, or may be mounted to the control base 106. The control base 106 may be stationary and mounted to a wall of the building 10 or residence 52. In certain embodiments, the building 10 or residence 52 may include multiple control bases 106, Gillette: Paragraph [0039] (“...the thermostat 102 may include a temperature sensor 108...”) [As shown in FIG. 5, the housing of the thermostat may be mounted on the control base, which reads on “a mounting element connected to the housing”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Zeifman and Gillette before them, the thermostat to include a power source, a processor, a storage, and a communication hardware and for the thermostat to be freely moveable to different locations within a room because the references are in the same field of endeavor and they are focused on control of ambient conditions.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would provide a user with the flexibility to move the portable thermostat into a particular area or room of a building to accurately condition the particular area or room to a suitable comfort level. Gillette Paragraph [0016]
Zeifman and Gillette do not expressly teach, “said computer automatically controls various equipment associated with the room prior to initiating the discrete environmental measurements”. Songkakul describes methods for proactive control of area operating conditions (area management) in a building automation system and corresponding systems and computer-readable mediums. Songkakul teaches:
said computer automatically modifying the operation of at least one piece of equipment associated with the room prior to initiating the discrete environment measurement of said first sensor;... Songkakul: Paragraph [0077] (“The system proactively controls the operating condition of the area(s) based on the operating tables (608). Based on Songkakul: Paragraph [0076] (“The system applies machine learning and other heuristic techniques to refine operating tables for area operating conditions and plant operating conditions (606). In practice, this can be continuing to collect data as in 602, and performing further analysis as in 604, using the existing operating tables and plant operating conditions, to update and refine the operating tables and plant operating conditions to reflect actual operations... Using sensors as described herein, the system monitors the environmental conditions such as temperature...”) Songkakul: Paragraph [0087] (“The system controls the building automation system to adjust physical conditions of at least one area of the building to meet total anticipated area loads and/or occupant preference (1112)...In some case, this can include ... adjusting a blind opening setpoint, adjusting a blind angle setpoint, or adjusting the light transmission of electrochromatic glass.”) Songkakul: Paragraph [0088] (“The system monitors ongoing operating conditions and environmental conditions of the at least one area, the cooling plant and the heating plant (1114).”)  [The system proactively adjusting the light transmission of electrochromatic glass and blind openings and then monitoring the environmental conditions of the area based on the operating tables and then performing further analysis by continuously collecting temperature data from temperature sensors to update tables reads on “automatically modifying the operation of at least one piece of equipment associated with the room prior to initiating the discrete environment measurement”.]
Zeifman, Gillette, and Songkakul before them, to include controlling equipment associated with the room prior to the environmental measurement as taught in Songkakul of the sensor (of Zeifman) because the references are in the same field of endeavor and they are focused on controlling ambient conditions.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would provide a significant improvement in the operation of the building automation system in terms of maintaining each room with environmental conditions that consistently meet the occupant desired operating condition while making energy operation very efficient. Songkakul Paragraph [0080]
Regarding claim 2, this claim incorporates the rejection of claim 1. Zeifman further teaches:
The system of claim 1 wherein the first environmental data is selected from the group consisting of: temperature, humidity and combinations thereof. Zeifman: Paragraph [0126] [As described in claim 1.] [The indoor temperature reads on “temperature”.]
Regarding claim 3, this claim incorporates the rejection of claims 1 and 2. Zeifman further teaches:
The system of claim 2 wherein the second environmental data is selected from the group consisting of: temperature, humidity, wind speed, wind direction, solar energy intensity, and combinations thereof. Zeifman: Paragraph [0163] (“...the computing device may retrieve weather data from weather sensors (including temperature sensors, humidity sensors and/or wind sensors).”) [The temperature, humidity, and wind from the temperature sensor, humidity sensors and/or wind sensors reads on “temperature, humidity, wind speed”.]
Regarding claim 5, this claim incorporates the rejection of claim 1. Zeifman further teaches:
The system of claim 1 wherein at least two sensors are positioned in the room Zeifman: Paragraph [0126] (“Thermostat 114 (also referred to herein as a “communicating thermostat”) may be used to control HVAC 112, and may include sensors for detecting one or more measured thermal data, such as indoor temperature.”) and the energy transfer rate determination further indicates efficiency of one or more portions of the room. Zeifman: Paragraph [0075] (“the information on the usage of the HVAC equipment at the building may be used to determine one or more thermal characteristics of the building. Such thermal characteristics may be indicative of a thermal insulation of the building, an air leakage rate of the building and an efficiency of an HVAC system.”)
Regarding claim 6, this claim incorporates the rejection of claim 1. Zeifman further teaches:
The system according to claim 1 wherein a volume of the room is considered in the energy transfer rate determination. Zeifman: Paragraph [0103] (“Air leakage rate is a quantity indicative of the volumetric flow of air into a building per unit time.”) Zeifman: Paragraph [0158] (“FIG. 11 is a flowchart illustrating a process for determining a parameter indicative of the air leakage characteristics of a building, in accordance with some embodiments.”) Zeifman: Paragraph [0167] (“Building information obtained at act 1106 may include building overall area, building overall volume, area of some or all the rooms of a building, volume of some or all the rooms of a building
Regarding claim 7, this claim incorporates the rejection of claim 1. Zeifman further teaches:
The system according to claim 1 wherein a surface area of internal surfaces of the room is considered in the energy transfer rate determination. Zeifman: Paragraph [0103] (“Air leakage rate is a quantity indicative of the volumetric flow of air into a building per unit time.”) Zeifman: Paragraph [0158] (“FIG. 11 is a flowchart illustrating a process for determining a parameter indicative of the air leakage characteristics of a building, in accordance with some embodiments.”) Zeifman: Paragraph [0167] (“Building information obtained at act 1106 may include building overall area, ... area of some or all the rooms of a building,... size of the walls (e.g., area and/or thickness)...”)
Regarding claim 13, this claim incorporates the rejection of claim 1. Songkakul further teaches:
The system according to claim 1 wherein the operation of the piece of equipment that is modified by the computer is selected from the group consisting of: motorized window shades or blinds, motorized air vents associated with the room, HVAC equipment servicing the room and combinations thereof. Songkakul: Paragraph [0087] [As described in claim 12.] [The blinds read on “motorized window shades or blinds”.]
The motivation to combine Zeifman, Gillette, and Songkakul, which teach the features of the present claim, as submitted in claim 1, is incorporated herein.
Regarding claim 14, this claim incorporates the rejection of claim 1. Zeifman further teaches:
The system according to claim 1 further comprising a remote computer coupled to the network and in communication with said computer, said remote computer receiving the first environmental data and the second environmental data. Zeifman: FIGS. 1 and 2 and Paragraph [0125] (“As illustrated, computing device 102 may be remote from building 104 (e.g., more than 0.5 miles away, more than 1 mile away, more than 10 miles away or more than 100 miles away).”) Zeifman: Paragraph [0128] (“Computing device 102 may receive data from thermostat 114, such as indoor temperature, set point, and HVAC runtime data (e.g., on/off cycles for HVAC 112) and/or electricity and/or gas consumption from electric/gas meter 116.”)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zeifman in view of Gillette in view of Songkakul and further in view of Rainer et al. (US Patent Publication No. 20028/0124992 A1) (“Rainer”).
Regarding claim 4, this claim incorporates the rejection of claims 1-3. Zeifman further teaches:
The system of claim 3 wherein when the first and second environmental data each comprise temperature measurements and the second environmental data comprises an outside air temperature, the temperature measurements taken by the first sensor at the first time intervals... Zeifman: FIG. 1 and Paragraph [0126], Paragraphs [0064], [0110] and [0160] [As described and explained in claim 1.] 
Zeifman, Gillette, and Songkakul do not expressly teach that the first sensor includes “a mounting element connected to the housing such that said first sensor is freely positionable within the room”. Rainer teaches system and method for cooling and heating of buildings consisting of an integrated assembly of devices. Rainer teaches:
the temperature measurements taken by the first sensor ... are compared to the temperature measurements taken by the second sensor to calculate a temperature differential. Rainer: Claim 1 (“...sensor means includes an indoor sensor and an outdoor sensor, both for measuring air temperature...”) Rainer: Paragraph [0046] (“With [wall display unit] WDU 1 set to provide cooling, when the outdoor temperature sensed by outdoor temperature sensor 5 falls below the indoor temperature sensed by the WDU by more than a temperature differential set using the WDU, blower motor 15 starts and damper motor 13 is activated... If the indoor temperature falls below the minimum indoor temperature displayed by the left end (22) of comfort bar 23, or if the outdoor temperature exceeds the difference between the indoor temperature and the set temperature differential, the blower motor stops and the damper closes.”) Rainer: Claim 15 (“...heating temperature settings for four time periods can be graphically displayed ..., and wherein separate heating schedules can be applied for weekday and weekend periods...”)_ 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Zeifman, Gillette, Songkakul, and Rainer before them, for the temperature measurements taken by the first sensor at the first time intervals of Zeifman to be compared to the temperature measurements taken by the second sensor to calculate a temperature differential as taught in Rainer. The references are in the same field of endeavor and they are focused on optimizing control of ambient conditions for user comfort.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would reduce energy use and peak electric demand by improving upon current ventilation cooling control technology by employing temperature predictions as a means of providing improved temperature control and comfort. Rainer Paragraph [0014]

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zeifman in view of Gillette in view of Songkakul and further in view of Yoshihara et al. (JP 2014173563 B1) (“Yoshihara”).
Regarding claim 8, this claim incorporates the rejection of claim 1.
Zeifman, Gillette, and Songkakul do not expressly teach, “wherein a date and a geographic location of the room is considered in the energy transfer rate determination”. Yoshihara teaches a heat insulating performance evaluation index estimating device for effectively estimating an evaluation index relating to the heat insulating performance of a house. Yoshihara teaches:
The system according to claim 1 wherein a date and a geographic location of the room is considered in the energy transfer rate determination. Yoshihara: Paragraph [0007] (“There is also a software which inputs data relating to the specifications of the house, measures the temperature at various locations of the house, and calculates performance information regarding the energy saving from these data.”) Yoshihara: Paragraph [0062] (“The logger data 41 is, for example, data as shown in FIG. 5, and includes items such as data type, date, time, and measurement temperature. In this example, the data type is “ch 1” to “ch 5”, “ch 6”, or the like, but “ch 1” is data (room temperature measurement data 2) obtained by measuring the temperature of the 1 room (e.g., the 1 room 61 a shown in FIG. 7) at a position about 120 cm from the floor. 4), “ch 5” is data (room temperature measurement data 24) obtained by measuring the temperature of the 5 room (e.g., the 5 room 61 shown in FIG. 7) at a position about 120 cm from the floor, and “ch 6” is data obtained by measuring outside air (“outdoor” shown in FIG. 7) (external measurement data 26). Each of these measurement data includes : 22 : 55 : 0 of Jul. 15, 2014 ; 12 : 10 : 0 : of the heating stop ; 4 : 55 : 0 : of Jul. 16, : of the heating Yoshihara: Paragraph [0081] (“Further, the amount of heat increase Δ Qi (unit : [J]) due to heat transfer and internal heat generation from the adjacent room is represented by heat transfer from the adjacent room internal heat generation, and specifically, is expressed by the following equation. Δ Q I (t, t 1) = Σ j Δ Q ij (t, t 1) H h × Δ t. 2 = Σ j {Mij×Aij× (Trj (t) - Tri (t)) × Δ t} H h × Δ t”) [The location of 1 room and the location of the 5 room reads on “a geographic location of the room”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Zeifman, Gillette, Songkakul, and Yoshihara before them, for the heat transfer rate taught in Zeifman to consider a date and geographic location of the room as taught in Yoshida. The references are in the same field of endeavor and they are focused on optimizing control of ambient conditions for user comfort.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would estimate a value of a heat capacity with high accuracy for a building using measurement data of temperature in a plurality of rooms in a building. Yoshihara Paragraph [0017]  The evaluation index of heat insulating performance taught in Yoshihara takes into consideration the influence of the accuracy of construction and the aging deterioration of a building; thus, obtaining a heat loss coefficient value with higher accuracy. Yoshihara Paragraphs [0036] and [0037]
 Regarding claim 9, this claim incorporates the rejection of claims 1 and 8. Yoshihara further teaches:
The system according to claim 8 wherein when the room is located in a facility, a location of the room within the facility is considered in the energy transfer rate determination. Yoshihara: Paragraph [0007] (“There is also a software which inputs data relating to the specifications of the house, measures the temperature at various locations of the house, and calculates performance information regarding the energy saving from these data.”) Yoshihara: Paragraph [0062] (“The logger data 41 is, for example, data as shown in FIG. 5, and includes items such as data type, date, time, and measurement temperature. In this example, the data type is “ch 1” to “ch 5”, “ch 6”, or the like, but “ch 1” is data (room temperature measurement data 2) obtained by measuring the temperature of the 1 room (e.g., the 1 room 61 a shown in FIG. 7) at a position about 120 cm from the floor. 4), “ch 5” is data (room temperature measurement data 24) obtained by measuring the temperature of the 5 room (e.g., the 5 room 61 shown in FIG. 7) at a position about 120 cm from the floor, and “ch 6” is data obtained by measuring outside air (“outdoor” shown in FIG. 7) (external measurement data 26). Each of these measurement data includes : 22 : 55 : 0 of Jul. 15, 2014 ; 12 : 10 : 0 : of the heating stop ; 4 : 55 : 0 : of Jul. 16, : of the heating stop time of the heating stop ; and a total of 361 measurement data after the time of the heating stop. 2014 1 6.”) Yoshihara: Paragraph [0081] (“Further, the amount of heat increase Δ Qi (unit : [J]) due to heat transfer and internal heat generation from the adjacent room is represented by heat transfer from the adjacent room internal heat generation, and specifically, is expressed by the following equation. Δ Q I (t, t 1) = Σ j Δ Q ij (t, t 1) H h × Δ t. 2 = Σ j {Mij×Aij× (Trj (t) - Tri (t)) × Δ t} H h × Δ t”) [The location of 1 room and the location of the 5 room  reads on “a location of the room within the facility”.]
The motivation to combine Zeifman, Gillette, Songkakul, and Yoshihara as explained in claim 8 is incorporated herein.

Claims 10, 11, 12, 15, 16, 18, 19, 20, 21, 22, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Zeifman in view of Gillette in view of Songkakul, and further in view of Logan et al. (US Patent Publication No. 2016/0033145 A1) (“Logan”).
Regarding claim 10, this claim incorporates the rejection of claim 1.
Zeifman, Gillette, and Songkakul do not expressly teach, “wherein said initiating of said first sensor is based on input relating to the status of the room”. Logan teaches a system, method, and device for transferring thermal energy between areas of a structure to maintain occupant comfort while minimizing the difference between indoor and outdoor temperatures, thereby minimizing thermal losses from the structure. Logan teaches:
The system according to claim 1 wherein said the initiating of said first sensor is based on input relating to a status of the room. Logan: Paragraph [0033] (“FIG. 2 describes the home heating pump process flow for heating season mode during nighttime use. Exemplary sleep and wake times and temperatures are used herein for purpose of clarity... The heat pump monitors the temperature of the sleeping area ...”) Logan: Paragraph [0010] (“In the preferred embodiment of the invention, the heat pump removes heat from an unoccupied room and transfers it to an occupied room at a pre-determined time. This decreases the temperature gradient for the portion of the house giving up heat while maintaining the occupied rooms at a comfortable temperature. The activation time may be set manually by the homeowner.”) [The sleeping area or room being occupied reads on “status of the room”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Zeifman, Gillette, Songkakul, and Logan before them, initiating of Zeifman is based on input relating to the status Logan. The references are in the same field of endeavor and they are focused on optimizing control of ambient conditions for user comfort.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would improve occupancy comfort by comparing current environmental data with temperature setting or threshold for each room and determining heat transfer from one room to another based on the comparison result. Logan Paragraph [0010]  In one example, at the same time the device is cooling down the living area, it begins to warm the sleeping area. Warm air is brought into the sleeping area to bring it up to a comfortable temperature and maintain that temperature as heat is lost throughout the night. This keeps the homeowner comfortable without wastefully heating unoccupied rooms. Logan Paragraph [0075]
 Regarding claim 11, this claim incorporates the rejection of claims 1 and 10.
The system according to claim 10 wherein an occupancy sensor located in the room provides data to said computer, which is used to determine the status of the room. Zeifman: Paragraph [0110] (“Different quantities may be used to represent human activity including for example data obtained from motion sensors installed inside the building.”) Zeifman: Paragraph [0167] (“Building information obtained at act 1106 may include building overall area, building overall volume, area of some or all the rooms of a building, volume of some or all the rooms of a building...”) [The human activity inside some of the rooms in the building reads on “the status of the room”.]
Regarding claim 12, this claim incorporates the rejection of claims 1 and 10.
Zeifman and Gillette do not expressly teach, “said computer automatically modifies the operation of multiple equipment associated with the room prior to initiating the discrete environmental measurements of said first sensor”. Songkakul teaches:
The system according to claim 10 wherein said computer automatically modifies the operation of multiple equipment associated with the room prior to initiating the discrete environmental measurements of said first sensor. Songkakul: Paragraphs [0076], [0077], [0087] and [0088] [As described in claim 1.] [The system adjusting the light transmission of the electrochromatic glass and the blind openings or angles and then monitoring the environmental conditions of the area reads on “automatically modifies the operation of multiple equipment associated with the room prior to initiating the discrete environmental measurements”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Zeifman, Gillette, Songkakul, and Logan before them, to include automatically modifying multiple equipment associated with the room prior to the environmental measurement as taught in Songkakul of the first sensor (of Zeifman) because the references are in the same field of endeavor and they are focused on controlling ambient conditions.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would provide a significant improvement in the operation of the building automation system in terms of maintaining each room with environmental conditions that consistently meet the occupant desired operating condition while making energy operation very efficient. Songkakul Paragraph [0080]
Regarding independent claim 15, Zeifman teaches:
A system for determining an energy transfer rate of a room comprising: Zeifman: Abstract (“...methods for determining the air leakage rate of a building, and accordingly, for determining suitability of sealing of air leaks to improve the energy efficiency of a building”) Zeifman: Paragraph [0004] (“Ideally, the building is perfectly insulated from the outdoor Zeifman: Paragraph [0009] (“In some embodiments, computing the value indicative of the thermal resistivity or thermal capacitance of the building comprises computing a heat transfer coefficient for the building.”) Zeifman: Paragraph [0167] (“Building information obtained at act 1106 may include building overall area, building overall volume, area of some or all the rooms of a building...”) [Area of one of the rooms of a building reads on “a room”.]
a sensor mounted in a housing, the sensor generating environmental data and including: an environmental measuring device, Zeifman: FIG. 1 and Paragraph [0126] (“Building 110 may include an HVAC unit 112 and thermostat 114...Thermostat 114 (also referred to herein as a “communicating thermostat”) may be used to control HVAC 112, and may include sensors for detecting one or more measured thermal data, such as indoor temperature.”) [The building including the thermostat reads on “a housing”. The thermostat reads on “a sensor” and the sensor reads “an environmental measuring device”.]
...
a computer coupled to the network and having a computer storage accessible by said computer, said storage having threshold environmental data saved thereon...; Zeifman: Paragraph [0241] (“FIG. 10, or one or more computing devices (or one or more processors of one or more computing devices) may be programmed to execute the computer-executable instructions. A computing device or processor may be programmed to execute instructions when the instructions are stored in a manner accessible to the computing device or processor, such as in a data store (e.g., an on-chip cache or instruction register, a computer-readable storage medium accessible via a bus, a computer-readable storage medium accessible via one or more networks and accessible by the device/processor, etc.).”) Zeifman: Paragraph [0038] (“...at least [The thermal characteristics of the mathematical model stored in the storage medium reads on “threshold environmental data”.]  software executing on said processor and generating environmental data corresponding to the discrete environmental measurement taken within the room and including time data associated with the discrete environmental measurement; Zeifman: Paragraph [0126] [As described above.] [The measured thermal data, such as indoor temperature, reads on “generating first environmental data”. The measured thermal data within the building read on “discrete environmental measurements taken within the room”.] Zeifman: Paragraph [0064] [FIG. 5 illustrates the indoor temperature over different time intervals (0-100 minutes, 100-200 minutes, 200-300 minutes, etc.), which reads on “discrete environmental measurements taken...at first time intervals and including time data” (i.e., x-axis as shown in FIG. 5).]
...
the environmental data transmitted to said computer via the network; and Zeifman: Paragraph [0159] (“In some embodiments, for example, the computing device may receive HVAC information via one or more communication networks, including the Internet. In some embodiments, the HVAC information may relate to a particular range of time, which in the context of FIG. 11 may be referred to as the “analysis period.”) Zeifman: Paragraph [0161] (“The computing device may obtain weather data from network-accessible weather services, such as weather services that maintain databases or other data stores of weather information.”)
said software executing on said computer processing the environmental data compared to the threshold environmental data to generate an energy transfer rate of the room. Zeifman: Paragraph [0130] (“Fitting unit 304 may be used to determine, at least in some embodiments, some or all of the lumped thermal characteristics of mathematical model 302. In some embodiments, fitting unit 304 receives the outputs computed using mathematical model 302 and compares these outputs with measured quantities, which may be obtained, at least in some embodiments, using a thermostat disposed at the building. In one example, the outputs of the mathematical model may be fitted to the measured quantities by adjusting the lumped thermal characteristics. The fitting operation may be iterative, and may be repeated until ... the mathematical model substantially match the measured quantities.”) Zeifman: Paragraph [0131] (“Examples of lumped thermal characteristics include, but are not limited to, the thermal capacitance of the indoor air, the thermal capacitance of the walls, the heat loss/gain due to the external walls, the heat loss/gain dissipated/generated inside the building, the HVAC energy consumption rate, the heat transfer coefficient of the walls (which may represent the thermal insulation of the building), the convective heat resistance (which may represent the air leakage), and the thermal efficiency of the HVAC.”) Zeifman: Paragraph [0196] (“...equations (1-2) may be used to model the thermal behavior of the building.”) Zeifman: Paragraph [0201] (“A solution to such equations may be obtained by solving the equations numerically and fitting the numerical solution to the measured data (e.g., indoors temperature, outdoors temperature and wind speed and HVAC runtime). In this way, the parameters of interest (e.g., the thermal characteristics of the building) can be estimated.”) Zeifman: Paragraph [0076] (“...values for one or more thermal characteristics of the building (including the heat transfer coefficient, the convective heat resistance, and/or the thermal efficiency of HVAC equipment) may be determined...”) Zeifman: [As described above.] [The thermal characteristics of the mathematical model reads on “the threshold environmental data”.  The fitting of the thermal characteristics the mathematical model of the building by comparing to measured data including the indoor temperature reads on “processing the environmental data compared to the threshold environmental data”.  The thermal characteristics of the building that are determined, which includes the heat transfer coefficient and the convective heat resistance, reads on “to generate energy transfer rate of the room”.]
Zeifman does not expressly teach that the first sensor includes “a power source, a processor, a storage, and a communications hardware coupled to a network; a mounting element connected to the housing such that said sensor is freely moveable to different locations within the room;... said computer automatically controls various equipment associated with the room prior to initiating the discrete environmental measurements... software executing on said computer for automatically initiating the discrete environmental measurement during based on input relating to a status of the room”. Gillette teaches a portable thermostat. Gillette teaches:
the sensor generating first environmental data and including: 
an environmental measuring device, a power source, a  processor, a storage, and a communications hardware coupled to a network; Gillette: Paragraph [0039] (“...the thermostat 102 may include a temperature sensor 108...” which reads on “an environmental measuring device”.) Gillette: Paragraph [0041] (“The thermostat 102 may also include a battery 117, or other suitable energy storage device.” Which reads on “a power source”.) Gillette: Paragraph [0043] (“Further, the thermostat 102 may include a controller 120, which may employ a processor 121... The processor 121 may include one or more processing devices, and the memory 122 may include one or more tangible, non-transitory, machine-readable media.” Which reads on “a processor, a storage”.) Gillette: Paragraph [0044] (“To this end, the thermostat 102, the control base 106, and the HVAC system 104 may be communicatively coupled through a communication system 140. In some embodiments, the communication system 140 may communicate through a wireless network, such as wireless local area networks [WLAN], wireless wide area networks [WWAN], near field communication [NFC], or Bluetooth. In some embodiments, the communication system 140 may communicate through a wired network such as local area networks [LAN], or wide area networks [WAN].” Which reads on “a communication hardware coupled to a network”.]
a mounting element connected to the housing such that said sensor is freely moveable to different locations within the room; Gillette: Paragraph [0038] (“To illustrate, FIG. 5 is a block diagram of a heating and cooling system 100 that may utilize a thermostat 102, such as a portable thermostat, to control an HVAC system 104 through a control base 106. As discussed herein, the thermostat 102 may be portable, such that it may be moved about a building, such as the building 10 or the residence 52, or may be mounted to the control base 106. The control base 106 may be stationary and mounted to a wall of the building 10 or residence 52. In certain embodiments, the building 10 or residence 52 may include multiple control bases 106, and the thermostat 102 may be configured to mount to each of the control bases 106.”) Gillette: Paragraph [0039] (“...the thermostat 102 may include a temperature sensor 108...”) [As shown in FIG. 5, the housing of the thermostat may be mounted on the control base, which reads on “a mounting element connected to the housing”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Zeifman and Gillette before them, the thermostat to include a power source, a processor, a storage, and a 
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would provide a user with the flexibility to move the portable thermostat into a particular area or room of a building to accurately condition the particular area or room to a suitable comfort level. Gillette Paragraph [0016]
Zeifman and Gillette do not expressly teach, “said computer automatically controls various equipment associated with the room prior to initiating the discrete environmental measurements... software executing on said computer for automatically initiating the discrete environmental measurement during based on input relating to a status of the room”. Songkakul describes methods for proactive control of area operating conditions (area management) in a building automation system and corresponding systems and computer-readable mediums. Songkakul teaches:
said computer automatically modifying the operation of at least one piece of equipment associated with the room prior to initiating the discrete environment measurement of said first sensor;... Songkakul: Paragraph [0077] (“The system proactively controls the operating condition of the area(s) based on the operating tables (608). Based on proactive operating conditions of all the areas, anticipated heating and cooling loads that must be satisfied by the heating and cooling plants can be calculated from the summation of all the area loads. Proactive operating conditions of the heating and cooling plants including setpoints and number of chillers and boilers that must be turned on to satisfy the anticipating room load can be determined from the heating and cooling plant operating tables.”) Songkakul: Paragraph [0076] Songkakul: Paragraph [0087] (“The system controls the building automation system to adjust physical conditions of at least one area of the building to meet total anticipated area loads and/or occupant preference (1112)...In some case, this can include ... adjusting a blind opening setpoint, adjusting a blind angle setpoint, or adjusting the light transmission of electrochromatic glass.”) Songkakul: Paragraph [0088] (“The system monitors ongoing operating conditions and environmental conditions of the at least one area, the cooling plant and the heating plant (1114).”)  [The system proactively adjusting the light transmission of electrochromatic glass and blind openings and then monitoring the environmental conditions of the area based on the operating tables and then performing further analysis by continuously collecting temperature data from temperature sensors to update tables reads on “automatically modifying the operation of at least one piece of equipment associated with the room prior to initiating the discrete environment measurement”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Zeifman, Gillette, and Songkakul before them, to include controlling equipment associated with the room prior to the environmental measurement as taught in Songkakul of the sensor (of Zeifman) because the references are in the same field of endeavor and they are focused on controlling ambient conditions.
Songkakul Paragraph [0080]
Zeifman, Gillette, and Songkakul do not expressly teach, “software executing on said computer for automatically initiating the discrete environmental measurement during based on input relating to the status of the room”. Logan teaches a system, method, and device for transferring thermal energy between areas of a structure to maintain occupant comfort while minimizing the difference between indoor and outdoor temperatures, thereby minimizing thermal losses from the structure. Logan teaches:
... software executing on said computer for automatically initiating the discrete environmental measurement during based on input relating to a status of the room;... Logan: Paragraph [0033] (“FIG. 2 describes the home heating pump process flow for heating season mode during nighttime use. Exemplary sleep and wake times and temperatures are used herein for purpose of clarity... The heat pump monitors the temperature of the sleeping area ...”) Logan: Paragraph [0010] (“In the preferred embodiment of the invention, the heat pump removes heat from an unoccupied room and transfers it to an occupied room at a pre-determined time. This decreases the temperature gradient for the portion of the house giving up heat while maintaining the occupied rooms at a comfortable temperature. The activation time may be set manually by the homeowner.”) [The sleeping area or room being occupied reads on “status of the room”.]
Zeifman, Gillette, Songkakul, and Logan before them, initiating discrete environmental measurements of the first sensor of Zeifman based on input relating to the status of the room as taught in Logan. The references are in the same field of endeavor and they are focused on optimizing control of ambient conditions for user comfort.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would improve occupancy comfort by comparing current environmental data with temperature setting or threshold for each room and determining heat transfer from one room to another based on the comparison result. Logan Paragraph [0010]  In one example, at the same time the device is cooling down the living area, it begins to warm the sleeping area. Warm air is brought into the sleeping area to bring it up to a comfortable temperature and maintain that temperature as heat is lost throughout the night. This keeps the homeowner comfortable without wastefully heating unoccupied rooms. Logan Paragraph [0075]
Regarding claim 16, this claim incorporates the rejection of claim 15. Zeifman further teaches:
The system according to claim 15 wherein an occupancy sensor located in the room provides data to said computer which is used to determine the status of the room or to send alerts or combinations thereof. Zeifman: Paragraph [0110] (“Different quantities may be used to represent human activity including for example data obtained from motion sensors installed inside the building.”) Zeifman: Paragraph [0167] (“Building information obtained at act 1106 may include building overall area, building overall volume, area of some or all the rooms of a [The human activity inside some of the rooms in the building reads on “the status of the room”.]
Regarding claim 18, this claim incorporates the rejection of claim 15. 
Zeifman, Gillette, and Songkakul do not expressly teach, “an occupancy sensor located in the room provides data to said computer which is used to determine the status of the room or to send alerts or combinations thereof”. Logan further teaches:
The system according to claim 15 wherein said computer receives data relating to whether a user is active on a computer associated with the room and the data is used to determine the status of the room. Logan: Paragraph [0103] (“If the thermostat has wireless connectivity, a mobile app enables the user to activate the device remotely...In one embodiment, it does this by means of motion detectors placed in the controlled rooms. In an alternate embodiment, remote sensing devices tethered to a user-held device such as a smartphone to determine the user's location. By determining the user's location, the Room-to-Room Heat Pump may direct heat where it is needed in response to a user's movements.”) [The user controlling the thermostat via the user-held device reads on “whether a user is active on a computer associated with the room”. Whether the user is remote to the room or in the room reads on “to determine the status of the room”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Zeifman, Gillette, Songkakul, and Logan before them, to receive data relating to whether the user is active on a computer because the references are in the same field of endeavor and they are focused on controlling ambient conditions.
Logan Paragraph [0103]
Regarding claim 19, this claim incorporates the rejection of claim 15. Songkakul further teaches:
The system according to claim 15 wherein said computer automatically controls multiple pieces of equipment associated with the room prior to initiating the discrete environmental measurements of said first sensor. Songkakul: Paragraphs [0076], [0077], [0087] and [0088] [As described in claim 1.] [The system adjusting the light transmission of the electrochromatic glass and the blind openings or angles and then monitoring the environmental conditions of the area reads on “automatically controls multiple equipment associated with the room prior to initiating the discrete environmental measurements”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Zeifman, Gillette, Songkakul, and Logan before them, to include automatically control multiple pieces of equipment associated with the room prior to the environmental measurement as taught in Songkakul of the first sensor (of Zeifman) because the references are in the same field of endeavor and they are focused on controlling ambient conditions.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would provide a significant improvement in the operation of the building automation system in terms of maintaining each room with environmental conditions that consistently meet the occupant desired operating condition while making energy operation very efficient. Songkakul
Regarding claim 20, this claim incorporates the rejection of claim 15. Songkakul further teaches:
The system according to claim 15 wherein the various equipment is selected from the group consisting of: motorized window shades or binds, motorized air vents associated with the room, HVAC equipment servicing the room and combinations thereof. Songkakul: Paragraph [0087] [As described in claim 15.] [The blinds read on “motorized window shades or blinds”.]
The motivation to combine Zeifman, Gillette, Songkakul, and Logan, which teach the features of the present claim, as submitted in claim 15, is incorporated herein.
Regarding claim 21, this claim incorporates the rejection of claim 15. Zeifman further teaches:
The system according to claim 15 further comprising a second sensor mounted outside the room and generating second environmental data corresponding to environmental measurements taken outside the room. Zeifman: Paragraph [0110] (“Solar irradiation data may be obtained for example using sensor(s) disposed in proximity to a building...”) Zeifman: Paragraph [0160] (“At act 1104, the computing device obtains weather data. Among other quantities, the weather data may include outdoor temperature at a certain area or interest (e.g., the area where the building of interest is located), and wind speed and/or direction at the area. The weather data may relate to, in some embodiments, the analysis period that is the period of time for which the HVAC information was received.”) Zeifman: FIGS. 8A and 8B and Paragraph [0109] (“In some embodiments, the identification of time intervals may be based on an evaluation of candidate matching time intervals to determine a set (e.g., a pair) of time intervals in which one, two, or more parameters that describe environmental conditions [The sensor disposed in the proximity of the building reads on “a second sensor positioned outside the room”. The weather data including outdoor temperature (outside the area of interest of the building) reads on “second environmental data corresponding to environmental measurements taken outside the room”.]
Regarding claim 22, this claim incorporates the rejection of claims 15 and 21. Zeifman further teaches:
The system according to claim 21 wherein said sensor within the room is selected from the group consisting of: temperature sensor, humidity sensor and combinations thereof. Zeifman: Paragraph [0126] [As described in claim 15.] [The thermostat including a sensor reads on “temperature sensor”.]
Regarding claim 23, this claim incorporates the rejection of claims 15 and 21. Zeifman further teaches:
The system according to claim 21 wherein said second sensor measures temperature, humidity, wind speed, solar intensity or combinations thereof. Zeifman: Paragraph [0163] (“...the computing device may retrieve weather data from weather sensors (including temperature sensors, humidity sensors and/or wind sensors).”) [The temperature, humidity, and wind from the temperature sensor, humidity sensors and/or wind sensors reads on “temperature, humidity, wind speed”.]
Regarding claim 24, this claim incorporates the rejection of claim 15. Zeifman further teaches:
The system according to claim 15 wherein the initiation of the discrete environmental measurement is coordinated with a schedule of the set points for HVAC equipment serving the room. Zeifman: Paragraph [0140] (“Usually, the on state is initiated as soon as the temperature deviates by more than AT (thermostat deadband) from the temperature set point. The duration of the on state is determined by the time the HVAC needs to exceed the set point by ΔT. For example, with a set point of 70° F. and deadband of 1°F., HVAC in heating season starts once the temperature decreases to 69° F. and stops when it reaches 71°F.”)

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zeifman in view of Gillette, Songkakul, and Logan, and further in view of Ko (US Patent Publication No. 2019/0049139 A1) (“Ko”).
Regarding claim 17, this claim incorporates the rejection of claim 15. 
Zeifman, Gillette, Songkakul, and Logan do not expressly teach, “at least one window or door sensor is located in the room provides data to said computer which is used to determine the status of the room”. Ko teaches a thermostat communicatively connected to the HVAC system. Ko teaches:
The system according to claim 15 wherein at least one window or door sensor is located in the room provides data to said computer which is used to determine the status of the room. Ko: Paragraph [0008] (“... a method of the invention comprises the steps of waiting for an event from one of a group of sensors comprising ...a door sensor, ... and upon receiving the event, evaluating the received event to determine whether or not a guest is present in a hotel room. If a guest is detected the method further comprises, adjusting at least one temperature limit on a thermostat to a user comfort configuration...”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Zeifman, Gillette, Songkakul, Logan, and Ko before them, to include at least one window or door sensor in the room to determine the status of the room.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification to detect efficiently and accurately the presence of guests or an occupant in a room, in order to better control energy-hungry climate control and lighting systems, save money, and increase satisfaction. Ko Paragraph [0004]

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Zeifman in view of Gillette, Songkakul, and Logan, and further in view of Besore et al. (US Patent Publication No. 2013/0261808 A1) (“Besore”).
Regarding claim 25, this claim incorporates the rejection of claim 15.
Zeifman, Gillette, Songkakul, and Logan do not expressly teach, “the threshold environmental data comprises historical data associated with the room or with a facility within which the room is located”. Besore describes an energy management system to monitor airflow from an HVAC system to achieve homogeneous temperature distribution. Besore teaches:
The system according to claim 15 wherein the threshold environmental data comprises historical data associated with the room or with a facility within which the room is located. Besore: Paragraph [0024] (“Energy module 108 can then compare the rate of change (ramp up temperature versus time) for a singular or a series of days with a stored " historical" value established over a specific timeframe and indoor/outdoor coordinate.”) 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Zeifman, Gillette, Songkakul, Logan, and Besore before them, to include historical data associated with the room Besore of the sensor (of Zeifman) because the references are in the same field of endeavor and they are focused on controlling ambient conditions.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would provide a controller to be able to identify and flag anomalies driven by thermal degradation in windows, insulation, air leaks, doors, and the like and recommend solutions, such as, replacing/fixing the windows, insulation, air leaks, and doors. Besore Paragraph [0024]

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Zeifman in view of Gillette, Songkakul, and Logan, and further in view of Yoshihara.
Regarding claim 26, this claim incorporates the rejection of claim 15.
Zeifman, Gillette, Songkakul, and Logan do not expressly teach, “wherein a date and a geographic location of the room is considered in the energy transfer rate determination”. Yoshihara teaches a heat insulating performance evaluation index estimating device for effectively estimating an evaluation index relating to the heat insulating performance of a house. Yoshihara teaches:
The system according to claim 15 wherein the threshold environmental data comprises calculated energy transfer rates based on a configuration of the room or the construction materials of the room or a geographic location of the room or combinations thereof. Yoshihara: Paragraph [0007] (“There is also a software which inputs data relating to the specifications of the house, measures the temperature at various locations of the house, and calculates performance information regarding the energy saving from these data.”) Yoshihara: Paragraph [0062] (“The logger data 41 is, for example, data as shown in FIG. 5, and includes , time, and measurement temperature. In this example, the data type is “ch 1” to “ch 5”, “ch 6”, or the like, but “ch 1” is data (room temperature measurement data 2) obtained by measuring the temperature of the 1 room (e.g., the 1 room 61 a shown in FIG. 7) at a position about 120 cm from the floor. 4), “ch 5” is data (room temperature measurement data 24) obtained by measuring the temperature of the 5 room (e.g., the 5 room 61 shown in FIG. 7) at a position about 120 cm from the floor, and “ch 6” is data obtained by measuring outside air (“outdoor” shown in FIG. 7) (external measurement data 26). Each of these measurement data includes : 22 : 55 : 0 of Jul. 15, 2014 ; 12 : 10 : 0 : of the heating stop ; 4 : 55 : 0 : of Jul. 16, : of the heating stop time of the heating stop ; and a total of 361 measurement data after the time of the heating stop. 2014 1 6.”) Yoshihara: Paragraph [0081] (“Further, the amount of heat increase Δ Qi (unit : [J]) due to heat transfer and internal heat generation from the adjacent room is represented by heat transfer from the adjacent room internal heat generation, and specifically, is expressed by the following equation. Δ Q I (t, t 1) = Σ j Δ Q ij (t, t 1) H h × Δ t. 2 = Σ j {Mij×Aij× (Trj (t) - Tri (t)) × Δ t} H h × Δ t”) [The location of 1 room and the location of the 5 room reads on “a geographic location of the room”, the specification and temperature variations at various locations of the house reads on “a configuration of the room” and the amount of heat increase due to heat transfer between the rooms reads on “energy transfer rates”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Zeifman, Gillette, Songkakul, Logan, and Yoshihara before them, for the heat transfer rate taught in Zeifman to consider the configuration of the room or geographic location of the room as taught in Yoshida. 
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would estimate a value of a heat capacity with high accuracy for a building using measurement data of temperature in a plurality of rooms in a building. Yoshihara Paragraph [0017]  The evaluation index of heat insulating performance taught in Yoshihara takes into consideration the influence of the accuracy of construction and the aging deterioration of a building; thus, obtaining a heat loss coefficient value with higher accuracy. Yoshihara Paragraphs [0036] and [0037]

Claims 27, 28, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over as being unpatentable over Yoshihara in view of Gillette, Songkakul, and Logan.
Regarding independent claim 27. Yoshihara teaches:
A method for determining an energy transfer rate of a room with a computer coupled to a plurality of sensors, the method comprising the steps of: Yoshihara: Paragraph [0020] (“...heat transfer at the boundary of the plurality of rooms...”) Yoshihara: Paragraph [0016] (“an information processing method, and a program for estimating an evaluation index of an evaluation index for each unit of a building (e.g., a boundary portion) using measurement data of temperature in a plurality of rooms in a building.”)
positioning a plurality of sensors within a plurality of different rooms in a facility,...; Yoshihara: Paragraph [0048] (“The thermometer 20A is placed in the chamber 14A (normal or temporary), the thermometer 20b is installed in the chamber 14b, and similarly, the thermometer is installed in the respective chambers. Further, each of the thermometers 20 is a temperature [The thermometers 20A, 20b read on “a plurality of sensors” and chambers 14A, 14B read on “plurality of different rooms”.] 
generating environmental data with the plurality of discrete environmental measurements in the plurality of rooms, Yoshihara: Paragraph [0018] (“...there is provided a measurement data input means which inputs measurement data including room temperature measurement data obtained by measuring temperatures of a plurality of rooms in a building ...”) Yoshihara: Paragraph [0061] (“The measurement data input unit 31 inputs the room temperature measurement data 24 measured by the thermometer 20 (20 A, 20 B.) and the external measurement data 26 of the building measured by the thermometer 22 from the logger data 41 of the storage device 40.”) each discrete environmental measurement including time data corresponding to a time when each of the environmental measurements was taken and which room the measurement corresponds to; Yoshihara: Paragraph [0062] (“The logger data 41 is, for example, data as shown in FIG. 5, and includes items such as data type, date, time, and measurement temperature. In this example, the data type is “ch 1” to “ch 5”, “ch 6”, or the like, but “ch 1” is data (room temperature measurement data 2) obtained by measuring the temperature of the 1 room (e.g., the 1 room 61 a shown in FIG. 7) at a position about 120 cm from the floor. 4), “ch 5” is data (room temperature measurement data 24) obtained by measuring the temperature of the 5 room (e.g., the 5 room 61 shown in FIG. 7) at a position about 120 cm from the floor, and “ch 6” is data obtained by measuring outside air (“outdoor” shown in FIG. 7) (external measurement data 26). Each of these measurement data includes : 22 : 55 : 0 of Jul. 15, 2014 ; 12 : 10 : 0 : of the heating stop ; 4 : 55 : 0 : of Jul. 16, : of the heating 
transmitting the environmental data to the computer via a network connection; Yoshihara: Paragraph [0055] (“For example, if a thermometer can transmit measurement data almost in real time over a network such as a wireless LAN network, ... a PC 46, a different system for storing temperature data, and the like can be used.”) 
processing the environmental data with the computer based upon a rate of change of the environmental measurements over a set time period; and Yoshihara Paragraph [0016] (“...an information processing method, and a program for estimating an evaluation index of an evaluation index for each unit of a building (e.g., a boundary portion) using measurement data of temperature in a plurality of rooms in a building.”) Yoshihara: Paragraph [0067] (“The M value estimation unit 34 estimates an M value based on the heat capacity C...”) Yoshihara: Paragraph [0068] (“Based on an M value assumed by an M value editing part 35, a change in the temperature of each room after a reform work is simulated as compared with that before reforming,...”) Yoshihara: Paragraph [0081] (“...a change in the amount of heat and room temperature between time t and time t 1 in 1 rooms I in the building 50 will be considered.”) Yoshihara: FIG. 8 and Paragraph [0087] (“For example, as shown in FIG. 8 a, the initial temperature of each room is assumed to be a predetermined temperature, the transfer of heat after a lapse of time Δ t is calculated, the amount of change in temperature is calculated, and thereafter, the transfer of heat after a lapse of time Δ t is calculated sequentially, and the amount of change in temperature is determined. In this example, the initial temperature of the 1 room 61 a is set as Tc 1 (0), the initial temperature of the 2 room 61 b is set as Tc 2 (0), and the simulation is performed, and as a result of the simulation, the temperature change of the 1 room and the [Δt reads on “a set time period”. FIG. 8 illustrates the rate of change of the temperature over time, which reads on “a rate of change of the environmental measurement over a set time period”.]
determining an energy transfer indication of each of the rooms with the computer ... Yoshihara: Paragraph [0081] (“Further, the amount of heat increase Δ Qi (unit : [J]) due to heat transfer and internal heat generation from the adjacent room is represented by heat transfer from the adjacent room internal heat generation, and specifically, is expressed by the following equation. Δ Q I (t, t 1) = Σ j Δ Q ij (t, t 1) H h × Δ t. 2 = Σ j {Mij×Aij× (Trj (t) - Tri (t)) × Δ t} H h × Δ t”) Yoshihara: Paragraph [0020] (“The heat transfer coefficient is determined based on a heat transfer coefficient indicating easiness of heat transfer at the boundary of the plurality of rooms, and the heat transfer coefficient is estimated from a relationship between an increase amount of room temperature determined based on the heat transfer model and an increase amount of room temperature determined from the room temperature measurement data.”) Yoshihara: Paragraph [0022] (“The information processing device has a heat transfer coefficient estimating means for estimating a heat transfer coefficient indicating easiness of heat transfer at a boundary of a plurality of rooms, and the heat transfer model has an increase in room temperature in a predetermined period of time for each of the plurality of rooms.”) 
Yoshihara does not expressly teach, “where each of the sensors is freely moveable to different locations within the room”, “automatically modifying the operation of at least one piece of equipment associated with the plurality of different rooms with the computer prior to the computer initiating the discrete environment measurement of said the plurality of sensors”, and that the determination of the energy transfer indication of each of the rooms therein is “by Gillette teaches a portable thermostat. Gillette teaches:
where each of the sensors is freely moveable to different locations within the room; Gillette: Paragraph [0058] (“...the thermostat may be equipped with sensors to measure a state, such as a temperature ...”) Gillette: Paragraph [0038] (“To illustrate, FIG. 5 is a block diagram of a heating and cooling system 100 that may utilize a thermostat 102, such as a portable thermostat, to control an HVAC system 104 through a control base 106. As discussed herein, the thermostat 102 may be portable, such that it may be moved about a building, such as the building 10 or the residence 52, or may be mounted to the control base 106. The control base 106 may be stationary and mounted to a wall of the building 10 or residence 52. In certain embodiments, the building 10 or residence 52 may include multiple control bases 106, and the thermostat 102 may be configured to mount to each of the control bases 106.”) 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yoshihara and Gillette before them, the thermostat to include a power source, a processor, a storage, and a communication hardware and for the thermostat to be freely moveable to different locations within a room because the references are in the same field of endeavor and they are focused on control of ambient conditions.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would provide a user with the flexibility to move the portable thermostat into a particular area or room of a building to accurately condition the particular area or room to a suitable comfort level. Gillette Paragraph [0016]
Yoshihara and Gillette do not expressly teach, “automatically modifying the operation of at least one piece of equipment associated with the plurality of different rooms with the computer prior to the computer initiating the discrete environment measurement of said the plurality of sensors”. Songkakul describes methods for proactive control of area operating conditions (area management) in a building automation system and corresponding systems and computer-readable mediums. Songkakul teaches:
automatically modifying the operation of at least one piece of equipment associated with the plurality of different rooms with the computer prior to the computer initiating the discrete environment measurement of said the plurality of sensors;... Songkakul: Paragraph [0033] (“the BAS can use the knowledge from the operation table to automatically make adjustment to the temperature, lighting, window blind, or other set points to meet the occupant desired operating condition and at the same time achieving energy efficient operation of the BAS for most rooms at all time.”) Songkakul: Paragraph [0077] (“The system proactively controls the operating condition of the area(s) based on the operating tables (608). Based on proactive operating conditions of all the areas, anticipated heating and cooling loads that must be satisfied by the heating and cooling plants can be calculated from the summation of all the area loads. Proactive operating conditions of the heating and cooling plants including setpoints and number of chillers and boilers that must be turned on to satisfy the anticipating room load can be determined from the heating and cooling plant operating tables.”) Songkakul: Paragraph [0076] (“The system applies machine learning and other heuristic techniques to refine operating tables for area operating conditions and plant operating conditions (606). In practice, this can be continuing to collect data as in 602, and performing further analysis as in 604, using the existing operating tables and plant operating conditions, to update and refine the operating tables and Songkakul: Paragraph [0087] (“The system controls the building automation system to adjust physical conditions of at least one area of the building to meet total anticipated area loads and/or occupant preference (1112)...In some case, this can include ... adjusting a blind opening setpoint, adjusting a blind angle setpoint, or adjusting the light transmission of electrochromatic glass.”) Songkakul: Paragraph [0088] (“The system monitors ongoing operating conditions and environmental conditions of the at least one area, the cooling plant and the heating plant (1114).”)  [The system proactively adjusting the light transmission of electrochromatic glass and blind openings and then monitoring the environmental conditions of the rooms based on the operating tables and then performing further analysis by continuously collecting temperature data from temperature sensors to update tables reads on “automatically modifying the operation of at least one piece of equipment associated with the plurality of different rooms with the computer prior to the computer initiating the discrete environment measurement of said the plurality of sensors”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yoshihara, Gillette, and Songkakul before them, to include controlling equipment associated with the rooms prior to the environmental measurement as taught in Songkakul of the sensor (of Zeifman) because the references are in the same field of endeavor and they are focused on controlling ambient conditions.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would provide a significant improvement in the operation of the building automation system in terms of maintaining each room with environmental conditions Songkakul Paragraph [0080]
Yoshihara, Gillette, and Songkakul do not expressly teach that the determination of the energy transfer indication of each of the rooms therein is “by comparing the environmental data with threshold environmental data”.  However, Logan describes a system and method for transferring thermal energy between areas of a structure. Logan teaches:
determining an energy transfer indication of each of the rooms with the computer by comparing the environmental data with threshold environmental data. Logan: Paragraph [0104] (“..., the thermostat for the space in question compares the actual temperature of the space with that of the setting on the thermostat 214... If the thermostat determines that the actual temperature is not significantly (a couple degree hysteresis is used to avoid cycling) below the temperature setting on the thermostat it moves on to element 214 a. 214 a causes the thermostat to check to see if the space is significantly above the temperature setting on the thermostat...if 214 a returns that the space is hotter than desired, 217 is called and a search is run to see if one of the other spaces in the home is calling for heat...if element 217 comes back affirmative, the excess heat in the space is pushed by the heat pump to the space calling for heat 219.”) [The comparing of the actual temperature with the setting reads on “comparing the environment data with threshold environment data”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yoshihara, Gillette, Songkakul and Logan before them, to compare the environmental data with threshold environment data because both references are in the same field of endeavor and they are both 
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would improve occupancy comfort by comparing current environmental data with temperature setting or threshold for each room and determining heat transfer from one room to another based on the comparison result. Logan Paragraph [0010]  In one example, at the same time the device is cooling down the living area, it begins to warm the sleeping area. Warm air is brought into the sleeping area to bring it up to a comfortable temperature and maintain that temperature as heat is lost throughout the night. This keeps the homeowner comfortable without wastefully heating unoccupied rooms. Logan Paragraph [0075]
Regarding claim 28, this claim incorporates the rejection of claim 27. Logan further teaches:
The method of claim 27 wherein the computer automatically initiates the plurality of discrete environmental measurements based on input received by the computer relating to the status of the room. Logan: Paragraph [0033] (“If the time is after 11:00 PM and before 6:00 AM (step 10), the living area thermostat for the first floor, the unoccupied space, is lowered to 40° F. (step 11). At the same time, the heat pump is activated (step 12). The heat pump monitors the temperature of the sleeping area until the sleeping area temperature drops below 70° F. (step 13)... If the sleeping area temperature is not below 70° F., the heat pump continues to monitor the room temperature (step 15).”) [The first floor becoming an occupied space between 11:00 PM and 6:00 AM reads on “the status of the room”.]
The motivation to combine Yoshihara, Gillette, Songkakul and Logan
Regarding claim 30, this claim incorporates the rejection of claim 27. Songkakul further teaches:
The method of claim 27 wherein the computer automatically controls multiple pieces of equipment associated with the room prior to initiating the discrete environmental measurements. Songkakul: Paragraphs [0076], [0077], [0087] and [0088] [As described in claim 27.] [The system adjusting the light transmission of the electrochromatic glass and the blind openings or angles and then monitoring the environmental conditions of the area reads on “automatically controls multiple pieces of equipment associated with the room prior to initiating the discrete environmental measurements”.]
The motivation to combine Yoshihara, Gillette, Songkakul and Logan as presented in claim 27 is incorporated herein.
 Regarding claim 31, this claim incorporates the rejection of claim 27. Logan further teaches:
The method of claim 27 wherein the at least one piece of equipment comprises HVAC equipment servicing the room and the computer modifies a control sequence of the HVAC equipment or closes vents serving the room prior to initiating the discrete environmental measurements. Logan: Paragraph [0047] (“FIG. 9A diagrams the heating, ventilation, and air conditioning (HVAC) system integration method of installation of the Room-to-Room Heat Pump 103.”) Logan: Paragraph [0074] (“At a certain time determined either by the user or automatically, the Room-to-Room Heat Pump activates. For instance, in manual setup mode the user might turn on the Room-to-Room Heat Pump and adjust the thermostat down to 40° F. at 10:00 PM.”) Logan: Paragraph [0075] (“The heat pump acts upon two locations. The first is referred to as the “Living Area”... In night time operation, the heat pump rapidly cools Logan: Paragraph [0010] (“In the preferred embodiment of the invention, the heat pump removes heat from an unoccupied room and transfers it to an occupied room at a pre-determined time... The activation time may be set manually by the homeowner. Alternatively, a programmable smart thermostat may automatically learn the homeowner's behavior and adjust the room temperatures accordingly.”) [Prior to controlling the temperature using the thermostat (before 10:00 PM), the heat pump of the HVAC system was deactivated, which reads on “modifies a control sequence of the HVAC equipment...prior to initiating the discrete environmental measurements”.]
The motivation to combine Yoshihara, Gillette, Songkakul and Logan as presented in claim 27 is incorporated herein.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara, Gillette, Songkakul and Logan and further in view of Zeifman.
Regarding claim 29, this claim incorporates the rejection of claim 27.
Yoshihara, Gillette, Songkakul and Logan do not expressly teach, “an occupancy sensor located in the room provides data to the computer which is used to determine the status of the room”.  However, Zeifman teaches:
The method of claim 27 wherein an occupancy sensor located in the room provides data to the computer which is used to determine the status of the room. Zeifman: Paragraph [0110] (“Different quantities may be used to represent human activity including for example data obtained from motion sensors installed inside the building.”) Zeifman: Paragraph [0167] (“Building information obtained at act 1106 may include building overall area, building overall [The human activity inside some of the rooms in the building reads on “the status of the room”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yoshihara, Gillette, Songkakul Logan, and Zeifman before them, to include motion sensors to determine status of the room.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would improve accuracy of characterization of air leakage parameter of a building and improve energy efficiency of the building. Zeifman Paragraphs [0102] and [0116]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publication No. 2017/0343228 A1 to Dyess et al. is directed to an automated testing of HVAC units using an energy management system. The automated HVAC test is performed to understand if one or more HVAC units are operational across one or more locations. If an HVAC unit is not operational, HVAC testing could be performed to understand which component or stage of the HVAC unit is not working as designed.
US Patent Publication No. 2019/0353380 to Gillette et al. is directed to a heating, ventilation, and air conditioning (HVAC) system having a zone control panel suitable to control operation of equipment and/or devices in the HVAC system.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 




/AMC/Patent Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117